Citation Nr: 0842859	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than July 25, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision from 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO) which assigned an effective date of July 
25, 2001 for the grant of service connection for PTSD.  The 
veteran appeals for an earlier effective date.  

On his substantive appeal, the veteran raised the issue of 
whether the May 1999 and September 1999 rating decisions 
denying service connection for PTSD involved clear and 
unmistakable error (CUE).  These issues have not been 
adjudicated by the agency of original jurisdiction (AOJ); the 
Board therefore has no jurisdiction to consider it.  Jarrell 
v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  As such, 
these issues are REFERRED to the RO via the Appeals 
Management Center (AMC) for appropriate action.


FINDINGS OF FACT

1.  On April 7, 1998, the veteran requested service 
connection for PTSD.

2.  By decisions dated in May 1999 and September 1999, the RO 
denied his claim; the veteran was informed of his procedural 
and appellate rights in letters dated in May 1999 and 
September 1999; he did not file a timely appeal; and the 
decisions are now final.

3.  On July 25, 2001, the veteran petitioned the RO to reopen 
his claim for PTSD.

4. The veteran was granted service connection for PTSD, 
effective July 25, 2001.

5.  There is no communication from the veteran or his 
representative from September 15, 1999, to July 24, 2001, 
that constitutes a formal or an informal claim to reopen.




CONCLUSION OF LAW

The criteria for an effective date earlier than July 25, 
2001, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

"[O]nce a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006).  Furthermore, general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103.  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of the claim, and was given 
the opportunity to present testimony regarding his claim.  
Accordingly, the Board will proceed to a decision on the 
merits as to the veteran's earlier effective date claim.

II.  Analysis

On April 7, 1998, the veteran requested service connection 
for PTSD.  In May 1999, the RO denied the claim.  The veteran 
was notified of that decision and his appeal rights in a 
letter from the RO dated later that month.  In August 1999, 
the RO received records pertaining to the veteran's unit 
while stationed in Vietnam from the U.S. Armed Services 
Center for Unit Records Research (CURR) (now the U.S. Army & 
Joint Services Records Research Center (JSRRC)).  In 
September 1999, the RO again denied the claim.  The veteran 
was notified of that decision and his appeal rights in a 
letter from the RO dated September 15, 1999.  He did not file 
a timely appeal; the decisions are now final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

On July 25, 2001, the veteran petitioned the RO to reopen his 
claim for service connection for PTSD.  Based on additional 
evidentiary development, the claim was granted, and an 
effective date of July 25, 2001, was assigned subsequent to a 
favorable decision of the Board in November 2005.  The 
veteran has appealed the assigned effective date.

The effective date for an award of service connection 
established based on new and material evidence "received 
after final disallowance" or on the basis of a "reopened 
claim" shall be the date of receipt of the reopened claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).

A review of the record reveals that the service connection 
for PTSD was last finally denied in September 1999.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Service connection was 
ultimately awarded, essentially based on the addition of new 
and material evidence to the record, as of the date his 
reopened claim was received; July 25, 2001.  See 38 C.F.R. § 
3.400(q), (r).

The veteran contends that he was ultimately granted service 
connection for PTSD based on the same evidence of record that 
existed at the time of the May 1999 and September 1999 
denials, and therefore, he should be awarded service 
connection effective the date of that claim, April 7, 1998.  
This argument must fail as there is of record no 
communication for the appellant from September 15, 1999, the 
date of notification of the last final denial, to July 24, 
2001, which could serve as a claim.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal, or informal, for VA benefits).  Nor have the 
veteran or his representative pointed to any such 
communication during that period.  However, the issue of 
whether the May 1999 and September 1999 rating decisions 
denying service connection for PTSD involved CUE, which is 
essentially the veteran's argument, is being referred to the 
AOJ for initial consideration.  

The veteran also claims that he was unable to respond to the 
RO correspondence in a timely manner due to his severe 
psychiatric symptomatology at the time.  Equitable tolling is 
available where a veteran is able to show that a failure to 
initiate a timely appeal directly resulted from a mental 
illness that rendered him incapable of rational thought or 
deliberate decision making, or incapable of handling his own 
affairs and functioning in society.  Barrett v. Principi, 363 
F.3d 1316, 1321 (Fed. Cir. 2004).  In this case, the veteran 
never filed a notice of disagreement, let alone an untimely 
one, with the May 1999 and September 1999 determinations.  In 
such a circumstance, the doctrine of equitable tolling may 
not apply at all.  See McPhail v. Nicholson, 19 Vet. App. 30, 
34 (2005) ("...Court has been unable to find any case where 
equitable tolling was applied to performing an action on a 
timely basis where the action had not ultimately been 
performed.").  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an earlier effective date for 
PTSD is not warranted. 


ORDER

Entitlement to an effective date earlier than July 25, 2001, 
for service connection for PTSD is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


